—Appeal from order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered March 12, 1999, which, to the extent appealed from, granted respondents’ motion to preclude appellant from offering evidence at trial as to (1) its efforts to protect the subject premises during the pendency of the underlying action, (2) the propriety of the City’s decision to demolish the premises and (3) any and all actions undertaken by the City to demolish or shore up the building, unanimously dismissed, without costs.
183
No appeal lies from an evidentiary ruling made before trial; such a ruling is reviewable only in connection with the appeal from the judgment rendered after trial (see, Matter of Grusetz, 248 AD2d 618; Roman v City of New York, 187 AD2d 390). In any event, were we to consider the determination of the IAS Court on the merits, we would find that it was well within the court’s discretion to preclude introduction of the subject evidence, which was not relevant to any of the issues involved in the pending trial. Concur — Rosenberger, J. P., Williams, Tom and Andrias, JJ.